Citation Nr: 0515618	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  94-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right 
acromioclavicular joint disability.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right humerus, currently assigned a 20 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1992, which increased the evaluation for right 
humerus fracture residuals from 10 percent disabling to a 20 
percent rating.  The appeal also derives from a June 1997 
rating decision, which denied service connection for 
degenerative joint disease of the right acromioclavicular 
joint, claimed secondary to the right humerus fracture 
residuals.  

The appeal was previously before the Board in June 1996, July 
1999 and April 2003.  A video hearing was held before the 
undersigned in July 2003.  This case was again before the 
Board in August 2004, on which occasion, the Board denied the 
veteran's claims.  He appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  The 
Board's decision vis-à-vis the two remaining issues set forth 
on the first page of this decision was vacated and remanded 
for reconsideration of the veteran's claims pursuant to a 
joint motion for remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In accordance with the Joint Motion for Remand underlying the 
Court's February 2005 Order to vacate, in part, the Board's 
August 2004 decision, it has been determined that additional 
medical evidence is needed to adequately adjudicate these 
claims.  To ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED for the further development.

As noted in the Board's 2004 decision, the veteran has never 
been provided a formal "VCAA letter."  Although it appears 
VA's duties to notify and assist have been satisfied as 
discussed in the Board's decision, since it is necessary to 
remand the case to comply with the Joint Motion, the RO 
should also take this opportunity to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

Therefore, the case is remanded for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims on 
appeal.  The notice should also inform 
the veteran that he should provide VA 
with copies of any evidence relevant to 
this claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  



2.  The veteran should be afforded an 
examination by a VA orthopedist or other 
appropriate specialist.  The examiner is 
requested to review the claims folder, 
including the service medical records.  

Service connection for right shoulder

The examiner's attention is invited to VA 
examinations of November 1996, May 1997 
and August 2000 as well as service 
medical records that reflect the veteran 
sustained a comminuted fracture of the 
lower shaft of right humerus and also 
that his shoulder was noted to be 
subluxated or dislocated.  

Previous VA examiners have opined there 
is no relationship between the veteran's 
current right shoulder disabilities 
(degenerative joint disease and rotator 
cuff disease) and the in-service humerus 
fracture.  Based on review of the file, 
as well as the physical examination, in 
addition to any other record deemed 
relevant, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of at least 50 percent) that the 
veteran's current right shoulder 
disability condition is etiologically 
related to the dislocation/subluxation of 
the shoulder noted during the veteran's 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

Increased rating

The examiner should note that service 
connection has been established for 
residuals of a fracture of the right 
humerus, currently evaluated pursuant to 
Diagnostic Code 5201 (limitation of 
motion of the arm), as well as for 
peripheral neuropathy of the right ulnar 
nerve, currently evaluated pursuant to 
Diagnostic Code 8516.  

The examiner is requested to identify any 
orthopedic pathology that is related to 
an incident(s) occasioned in the 
veteran's service.  The examiner should 
state whether the veteran currently has 
pathology of the right elbow, and, if so, 
whether that is as likely as not related 
to in-service injury.

The examination should include range of 
motion studies, as well as any other 
tests that are deemed appropriate.  The 
report of the examinations should 
reconcile the veteran's subjective 
complaints with the objective findings on 
examination.  



If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  The complete rationale for 
all opinions expressed must be provided. 

3.  The veteran should be afforded an 
examination by a VA neurologist or other 
appropriate specialist.  The examiner is 
requested to review the claims folder, 
including the service medical records.  

The examiner should note that service 
connection has been established for 
residuals of a fracture of the right 
humerus, currently evaluated pursuant to 
Diagnostic Code 5201 (limitation of 
motion of the arm), as well as for 
peripheral neuropathy of the right ulnar 
nerve, currently evaluated pursuant to 
Diagnostic Code 8516.  

Please examine the veteran to determine 
what, if any, neurological abnormalities 
he currently has that are as likely as 
not part of the service-connected 
disorder.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  The complete rationale for 
all opinions expressed must be provided.  

4.  The examination reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, corrective 
procedures should be implemented.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




